Title: To George Washington from Thomas Montgomerie, 24 October 1788
From: Montgomerie, Thomas
To: Washington, George



Dear Sir
Dumfries [Va.] 24th October 1788

I duely received your letter of the 22d Instant—I can have no objection to a review of the settlement made with the Executors of Colo. Colvill—I could have wished that you had named a day to meet at Alexandria on this business, I would have made any day convenent that should have been agreeable to you—you desire a short day—I therefore beg leave to name Monday the 3d of Novemr next—It is necessary however to carry Mr Wilson along, and in case there should be any very urgent business to prevent his attending at that time, I have wrote him by this post to advise your Excellency so, and to crave a few days longer, to which I will readily accede, should it be agreeable and convenient to you, in respect to which I shall be informed by Mr Wilson.
I intended, in every event, to have wrote your Excellency by this post, in regard to the payment of the Bond given by Mr Adam Stewart Cumberland Wilson and myself to Colvill’s Excrs, but as I shall so soon have the pleasure of a personal interview, I shall delay taking up the subject till that period, and the final adjustment of the Accounts—I have the honor to be with great regard and respect Dear Sir Your most Obt Hume Servt

Thos Montgomerie

